Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continuation Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/22 has been entered.

Response to Arguments
This Office Action is in response to the amendment submitted on 02/22/22. Claims 24, 90, 92-97, 104-106, 108-109, 112-113, and 119-127 are currently pending in the application, with claims 1-23, 25-89, 91, 98-103, 107, and 110-111 having being cancelled.  Accordingly, claims 24, 90, 92-97, 104-106, 108-109, 112-113, and 119-127 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  



Applicant’s arguments with respect to the 112(a) rejection of claims 24, 90, 92-97, 104-109, 112-113, and 117-121 have been fully considered.  Given that applicant has amended the claims to now recite administration of small organic molecules that are b-Raf inhibitors and Mek1 inhibitors for treating a skin cancer, the examiner contends that such rejection is now moot.  Consequently, the 112(a) rejection of claims 24, 90, 92-97, 104-109, 112-113, and 117-121 is hereby withdrawn.  

Applicant’s arguments with respect to the 103(a) rejections over Pratilas and/or Larkin in view of Udayakumar have been fully considered.  Applicant argues that the present claims are directed to a method of treating a patient that has skin cancer comprising administering a small molecule BRAF inhibitor and a small molecule MEK inhibitor wherein a high MAPK activity score has been determined based on the expression levels of ten specific genes.  Additionally, applicant argues that the crux of the invention is based on the discovery that a MAPK activity score is determined based on the z-scores obtained from the expression levels of said ten specific genes, and whereby said patients are predicted to benefit from the aforementioned treatment with 
While applicant argues that Pratilas failed to show that expression levels of the genes correlate with the degree of differential expression before and after MEK inhibition, the examiner respectfully points out that Pratilas is concerned with the change in fold expression wherein changes of 2-fold or more in expression is seen as significant and therefore said genes may be a potential target for Raf/MEK/MAPK inhibitors.  In fact, Pratilas explicitly teach that tumors with high MAPK activity due to activating BRAF mutations demonstrate sensitivity to pharmacologic inhibition by MEK and further demonstrate genes that had higher expression in BRAF mutation with significance fold differences (see paragraphs 0133-0135 and 00148 and table 3).  
Furthermore, given that Pratilas teaches 7 of the aforementioned 10 genes and given that Pratilas further provides a method of how to detect other genes involved in said disease (see paragraphs 008-010), the examiner contends that said teaching provides a motivation as to why one skilled in the art would have looked at said upregulated genes and utilize said genes to predict anti-cancer activity inhibition of Raf/Mek/MAPK pathway.  Consequently, the examiner maintains that applicant’s invention is neither novel nor unobvious.  

If applicant believes otherwise, it is incumbent upon applicant to demonstrate that the combination of genes taught by Pratilas as being predictive markers that can be effective in Raf/MEK/MAPK inhibition would not lead to a high MAPK activity score and thus would not lead to a predictive aggregate score as stipulated by Applicant.  Since applicant has yet to provide any comparative results refuting that the purported method of Pratilas as being ineffective in predicting reasonable success, the examiner maintains that Pratilas does indeed render obvious applicant’s invention.  


Applicant’s arguments with respect to the 103(a) rejection over Larkin in view of Udayakumar have been fully considered.  Applicant argues that Larkin is silent on the detection of biomarkers associated with MAPK signaling much less detection of specific genes predictive of the sensitivity of tumor cells to small molecule MEK inhibitors and specific genes associated with MAPK signaling and that Larkin failed to disclose a single one of the ten recited genes whose expression levels for assessing the likelihood of benefiting from treatment is required by the present claims.  Such arguments are however not found persuasive as the examiner reminds applicant that while the claims teaches that the expression levels of ten specific genes  were identified and found to have a high MAPK activity score, the claims do not require that the method of determining said genes’ expression to be exactly the same as those purported in the claims.  While Larkin was silent on the genes to be targeted for RAS/MEK/MAPK inhibition, Udayakumar was provided to demonstrate that various genes are known to 

For the foregoing reasons, the 112(a) rejections of record are hereby withdrawn while the 103(a) rejections remain proper.  However, in view of applicant’s amendment, the following 112(b) and modified 103 (a) Non-Final rejections are being made.  


Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 24, 90, 92-97, 104-106, 108-109, 112-113, and 119-127 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 24, 90, 92-97, 104-106, 108-109, 112-113, and 119-127 recite the limitation "the algorithm” in in claim 24, line 6 and in claim 123, line 5 and “the z-score” in claim 24, line 6 and claim 123, line 6.  Specifically, the claims contains no earlier 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24, 90, 92-97, 104-106, 108-109, 112-113, and 119-127 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pratilas et al. (U.S. 2008/0131885 A1, previously cited).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Pratilas et al. teach a method of identifying gene sets that predict anti-cancer activity inhibition of Raf/Mek/MAPK pathway wherein such method is useful in the treatment of cancer based on expression of said gene set (see abstract).  Additionally, Pratilas et al. teach that the MAPK kinase pathway is known to be activated in most 
                                                                                	
	Pratilas et al. do not specifically teach a method of treating advanced skin cancer wherein a high MAPK high activity score is obtained via the algorithm Ʃzi/√n.  Likewise, Pratilas et al. does not explicitly teach determining the expression level of PHLDA1, EPHA2 and EPHA4 genes as delineated in claim 24.  Finally, Pratilas et al. do no specifically teach administration of both cobimetinib in combination with vemurafenib.  

	The examiner however contends that because Pratilas et al. teach the exact same biomarkers as the instant invention and further teach that at least 35 genes are associated with MAPK signaling, the same set of genes found to be activated in melanoma, one skilled in the art would have found it obvious to detect the various genes or protein expression levels that are elevated in melanoma.  This would include the various genes delineated in claim 24 including PHLDA1, EPHA2 and EPHA4 since Pratilas et al. teach that such genes’ effect can be attenuated via administration of a MEK inhibitor. 



Finally, while Pratilas et al. do not explicitly teach administration of both cobimetinib and vemurafenib in combination or sequentially, the examiner maintains that administration of both MAPK inhibitors is obvious since combination of various MAPK inhibitors would have led to an enhanced effect on MAPK signaling inhibition.  

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to treat melanoma after detecting overexpression of various genes including DUPS6, ETV4, SPRY2, SPRY4, PHLDA1, ETV5, DUSP4, CCND1, EPHA2, 

		Claims 24, 90, 92-97, 104-106, 108-109, 112-113, and 119-127 are rejected under 35 U.S.C. 103(a) as being unpatentable over Larkin et al. (N. Eng. J. Med., 2014, Vol. 371, pgs. 1867-1876, previously cited) in view of Udayakumar et al. (Oncogene, 2011, Vol. 30, pgs. 4921-4929, previously cited).
		Larkin et al. teach 50% of metastatic cutaneous melanomas harbor a B-Raf mutation that results in constitutive activation of MAPK signaling pathway (see pg. 1868, left col.).  Additionally, Larkin et al. teach that the combined inhibition of B-Raf and MEK is hypothesized to improve clinical outcomes in patients with melanoma by preventing or delaying the onset of resistance observed with B-Raf inhibitors alone.  Therefore a phase 3 study evaluated the combination of the B-Raf inhibitor vemurafenib and the MEK inhibitor cobimetinib (see abstract).  Specifically, 495 patients with previously untreated unresectable 

Larkin et al. do not specifically teach a method of treating advanced skin cancer wherein the expression levels of ten genes delineated in claim 37 are determined to obtain a MAPK activity score.   Additionally, Larkin et al. do not specifically teach if cobimetinib and Vemurafenib are administered sequentially.

The examiner however contends that because Larkin teaches that said drugs are to be given in combination, it would be the purview of the skilled artisan to determine the best appropriate and effective regimen of concurrent or sequential administration of the aforementioned drugs. 

Udayakumar et al. was provided to demonstrate that EPHA2 gene is found to be elevated in melanoma and thus a candidate for MAPK signaling pathway inhibition.  Specifically, Udayakumar et al. teach that EPHA2 is a 
The examiner however contends that while Larkin and Udayakumar are silent on the selection of genes as biomarkers, Udayakumar does teach that certain genes are elevated in melanoma or skin cancer including EPHA2 and that such genes are involved in the MAPK signaling pathway and thus targeted because they are overexpressed in said disease and lead to prolonged survival of cancer cells in said disease.  Consequently, one skilled in the art who wants to treat melanoma would have found it obvious to discover other genes involved in melanoma and which includes the ten genes delineated in claim 24 and would have selected such genes to determine the MAPK activity score for said patients and treat them accordingly with one or more MAPK inhibitors.  

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to treat melanoma after detecting overexpression of at least one of the 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
03/26/2022